EX 99.28 (d)(25)(iii) Amendment to Investment Sub-Advisory Agreement between Curian Capital, LLC, The Boston Company Asset Management LLC, and Curian Variable Series Trust This Amendmentis made by and between Curian Capital, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and The Boston Company Asset Management LLC, a Massachusetts limited liability company and registered investment adviser (“Sub-Adviser”), and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of December 19, 2011 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of the Trust as provided on Schedule A of the Agreement (each a “Fund” and collectively, the “Funds”). Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to delete the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 28, 2014, attached hereto. 3. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of February 26, 2014, effective as of April 28, 2014. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Capital, LLC The Boston Company Asset Management LLC By: /s/ Michael Bell By: /s/ Bart Grenier Name: Michael Bell Name: Bart Grenier Title: President and Chief Executive Officer Title: Chairman, Chief Executive Officer and Chief Investment Officer Curian Variable Series Trust By: /s/ Angela R. Burke Name: Angela R. Burke Title: Assistant Secretary Schedule A Dated April 28, 2014 (Funds) Curian/The Boston Company Equity Income Fund Schedule B Dated April 28, 2014 (Compensation) Curian/The Boston Company Equity Income Fund Average Daily Net Assets Annual Rate $0 to $100 Million 0.25% $100 Million to $200 Million 0.20% Over $200 Million 0.15% B-1
